We have examined with interest appellant's motion for rehearing and the written argument submitted in connection therewith, but our views remain the same regarding the disposition of the case.
Facts might arise which would justify the owner of property threatened with destruction to act for its protection without resorting to the remedy pointed out by article 888, P. C., referred to in our original opinion, but such conditions are not shown to have existed in the present case.
The motion for rehearing is overruled.
Overruled.
             ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.